(Por la Corte, a propuesta de sus
Jueces Asociados Sres. Wolf y De Jesús, respectivamente.)
POR cuanto, la vista de este caso en su fondo se señaló para el. día 3 del actual;
POR cuanto, al llamarse el caso comparecieron ambas partes,, presentando en el acto el 'Fiscal de este Tribunal una moción solici-tando que se desestimase el recurso por falta de jurisdicción -en este-Tribunal, toda' vez que el escrito de apelación no había sido notificado-ai Fiscal de Distrito;
POR cuanto, ambas partes fueron oídas acerca de dicha moción y efectivamente resulta de los autos que el escrito de apelación no fué notificado en ningún momento al fiscal de la corte inferior;
PoR cuanto, es éste ’ún" requisito jurisdiccional de acuerdo con el artículo • 350 del Código de Enjuiciamiento Criminal; '
Por tanto, se desestima el recurso por falta de jurisdicción.
351 Juez Asociado Sr.‘ Travieso no intervino.